Citation Nr: 1821591	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a sinus disorder, to include as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United State Navy from August 1988 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record shows that the Veteran requested a Central Office Board hearing in his March 2012 VA Form 9.  A February 2017 letter notified the Veteran that such a hearing was scheduled for March 2017.  Prior to the hearing, the Veteran cancelled the hearing in a March 2017 statement.  He has not submitted any subsequent hearing requests.  Thus, the Board finds that there are no outstanding Board hearing requests.

In a May 2017 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.  

Regarding the Veteran's service connection claim for obstructive sleep apnea, the Board sought an expert medical opinion through the Veterans Health Administration (VHA) in December 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  38 C.F.R. § 20.901.  In February 2018, the Veteran responded that he had no further argument or evidence to submit, and he wanted to the Board to immediately proceed with the adjudication of his appeal.

The issue of entitlement to service connection for a sinus disorder, to include as secondary to service-connected obstructive sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's obstructive sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The Veteran contends that his sleep apnea began during active service.  He described experiencing heavy, loud snoring during active service.  See April 2012 Notice of Disagreement.  He reported that his assigned medical staff scheduled him three times to take a sleep apnea survey and/or sleep study.  However, the Veteran was unable to attend the appointments due to scheduling conflicts.

A review of the Veteran's service treatment records (STRs) reflects that two appointments for sleep apnea consultations were scheduled in December 2007 and July 2008.  However, both of these appointments were administratively closed.  The Veteran's STRs are otherwise silent as to any complaints, treatment, or diagnoses related to sleep apnea.

The record shows that after service, the Veteran was first diagnosed with sleep apnea in February 2012.  See February 2012 Dr. F. record.  At that time, his private physician determined that the Veteran had severe obstructive sleep apnea syndrome and severe hypoxemia.  The physician also recommended that the Veteran obtain a continuous positive airway pressure (CPAP) machine as soon as feasible.  The Veteran was also noted to have a diagnosis for obstructive sleep apnea in May 2016.  See May 2016 Walter Reed National Military Medical Center record.  Thus, the record demonstrates the presence of a current diagnosis of obstructive sleep apnea.

In response to the Board's December 2017 request for an expert medical opinion through the VHA, Dr. C., an internal medicine physician, provided an opinion in January 2018.  Dr. C. stated that it was at least as likely as not that the Veteran's sleep apnea was caused by, manifested in, or was related to his active duty service.  Dr. C. highlighted the fact that there was evidence in the Veteran's STRs of two sleep apnea study consultations.   Dr. C. stated that even if the sleep apnea study and diagnosis of sleep apnea occurred years after the Veteran's discharge from active service, these consultations clearly showed that the Veteran's symptoms manifested during active service.  The Board finds that this opinion is highly probative as Dr. C. reviewed the Veteran's claims file and used his medical expertise to consider the significance of the Veteran's in-service symptoms.  The Board notes that there is no negative opinion to weigh against Dr. C.'s conclusion.

Consequently, the most probative evidence of record supports a finding that the Veteran's current obstructive sleep was incurred in active service.  Entitlement to service connection for obstructive sleep apnea is therefore granted.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 



ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

Regarding the Veteran's service connection claim for a sinus disorder, a remand is required to obtain an adequate medical opinion in accordance with the May 2017 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response to the Board remand, the Veteran was afforded a medical examination and opinion in June 2017.  The examiner determined that the Veteran did not have a sinus disorder, and he had never been diagnosed with such a disorder.   However, the record shows that the Veteran was diagnosed with an upper respiratory infection/early sinusitis in April 2009.  See April 2009 DeWitt Army Community Hospital record.  As the Veteran received this diagnosis a relatively short time before he filed his service connection claim for a sinus disorder in December 2010, the Board finds that the diagnosis should be addressed in a medical opinion.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran also reported during the June 2017 VA examination that his nasal condition was worse as a result of his use of a CPAP machine for obstructive sleep apnea.  As the Veteran is now service-connected for obstructive sleep apnea, the Board finds that the record has raised a theory of secondary service connection.  The opinion obtained on remand should also address this theory of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sinus disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Hunter Holmes McGuire VA Medical Center dated since December 2016.

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's sinus disorder.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

First, the examiner should identify any sinus disorder that has been present during the appeal period or within close proximity thereto.  If sinusitis is not identified, the examiner should address whether the sinusitis diagnosed in April 2009 at the DeWitt Army Community Hospital was misdiagnosed or has resolved.

For each identified sinus disorder, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected obstructive sleep apnea.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


